 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   CANDACE WEATHERLOW,

 9                  Plaintiff,                   Case No.: 3:20-CV-00048-RCJ-CLB

10   vs.                                                ORDER

11   LISA HOWARD and
     MATTHEW KERR,
12
                    Defendants.
13

14
            The parties agree to dismiss the case without prejudice. Accordingly,
15
            IT IS THEREFORE ORDERED that Plaintiff and Defendant’s Motions to Dismiss
16
     (ECF Nos. 24 and 26) are GRANTED.
17
            IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
18
            IT IS SO ORDERED.
19
     Dated this 24th day of May, 2021.
20

21                                               _____________________________________
                                                           ROBERT C. JONES
22                                                      United States District Judge

23

24
